Order entered February 12, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00582-CV

                    IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                     ORDER

      By order dated January 5, 2021, we abated this appeal and ordered the trial

court to conduct a hearing and make findings as to whether: (1) Mother’s missing

Exhibit Y can be located; (2) if Exhibit Y cannot be located, whether it can be

replaced by agreement of the parties or with a copy determined by the trial court to

accurately duplicate with reasonable certainty the original missing exhibit; and (3)

if Exhibit Y can be neither located nor replaced, whether it is necessary to the

appeal’s resolution. See TEX. R. APP. P. 34.6(f).

      Before the Court is the parties’ February 10, 2021 joint motion to reinstate

the appeal and proceed without Mother’s Exhibit Y. The parties inform the Court
that before the trial court held the hearing, counsel for the parties consulted and

determined the missing exhibit is not necessary to the appeal’s resolution.

Accordingly, we GRANT the parties’ motion and REINSTATE this appeal.

        Appellant’s brief on the merits is due March 15, 2021.

        We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Carmen Rivera-Worley Visiting Judge who presided over the trial;

Dallas County District Clerk Felicia Pitre; Yolanda Atkins, Official Court Reporter

for the 255th Judicial District Court; and, all parties.1

                                                        /s/     ROBERT D. BURNS, III
                                                                CHIEF JUSTICE




1
 Ms. Pitre and Ms. Atkins shall disregard the request to file supplemental records related to the hearing
ordered in this Court’s January 5th order.